DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because in figures 2 and 3, it appears the channels 44, 46 have been mislabeled.  The first channel 44 as set forth in the written description is the channel that receives the wiper blade 14, while the second channel 46 is the channel that receives one of the push rods 32, 36.  As can be seen in figure 2 and 3, the identified first channel 44 has the push rod 32 therein while the identified second channel 46 has the wiper blade 14 therein.  It appear the reference numerals 44 and 46 in figures 2 and 3 should be reversed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US patent 5,301,384).
	The publication to Perry discloses the invention as is claimed.  Perry discloses a windshield wiper assembly (10, fig. 1) comprising a wiper arm (12), a wiper blade (25), a plurality of double claw fixtures (22, 23), each having a pair of claws (24), pivotally mounted to the wiper arm (either between pins shown in figure 1 mounting the fixtures to the arm 21 or between the pin mounting the plate 29 to U-clamp 28, figures 2 and 3), and an actuator (20, fig. 1) adapted to selectively induce rotation of the wiper blade (note figs. 4 and 5) along a longitudinal axis relative to the wiper arm.  In view of the pivotal nature of the fixtures, they are deemed to rotatably support the wiper blade.
	With respect to claim 2, the wiper blade has opposite first and second ends as can be seen in figure 1.  The actuator rotating the wiper blade is deemed to twist the ends thereof since they are rotated with the blade itself.

Allowable Subject Matter

Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and 18 include subject matter not fairly taught by Perry.  Namely, but not limited thereto, push rods engaging distal ends of the wiper blade to induce rotation of the wiper blade, as well as metallic splines and electric coils to induce such rotation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
20 May 2021